Exhibit 10.11a
 
Hot Topic Inc., Director Compensation
 
(As revised March 16, 2012)
 
Cash Compensation:
 
MEETINGS
PER MEETING
FEE
 
ANNUAL
RETAINER
 
Board
       
Member (in-person meeting)
  $ 10,000                -  
Telephonic meetings (all directors)
  $   2,000                -                    
Audit Committee
               
Chair
  $   2,500     $ 20,000  
Member
  $   1,500                -        
Governance & Nominating Committee
               
Chair
  $   2,500     $  5,000  
Member
  $   1,000               -        
Compensation Committee
               
Chair
  $   2,500     $ 10,000  
Member
  $   1,000               -  

 
 
Other Compensation:
     
Automatic Options:
     
Continuing Director Grant:
2,500 options
   
Discretionary Options:
     
Continuing Director Grant:
The number of options which will, including the automatic grant, provide a
$60,000* aggregate grant.
     
*Valuation based upon the Black Scholes model (basis is the market closing price
on the date of grant).
Stock Bonus Award:
     
Continuing Director Award:
The number of shares equal to $25,000 divided by the market closing price on the
date of grant.
   
New Director:
     
Stock Options
The number of stock options equal to $60,000 ** based on the Black Scholes
valuation based upon the market closing price (first day serving on board).
   
Stock Bonus Award
The number of shares equal to $25,000 ** divided by the market closing price on
the first day serving on board.
     
** Stock Options and Stock Bonus award shares prorated based upon portion of
board year served.

 
 
 